Title: Cash Accounts, January 1775
From: Washington, George
To: 



[January 1775]



Cash


[Jan.]  4—
To Cash recd for 2403 lbs. of Midlings @ 12/6 & 10 Casks @ 1/6
[£] 15.15. 4


Contra


Jany  2—
By Cash for a yard of Cockade Ribbn
0. 1. 0


3—
By Ditto paid Willm Stevens per Acct viz. £23.16.3 Maryd Curry equal to
19. 1. 0


4—
By Ditto paid for 17 dozn pr plaid hose @ 10/ Sterg & 75 prCt & a Blankt 4/
15. 4. 6



By 12 lbs. of Raisons
0. 9. 0



By 4 lb. of brown thread @ 4/
0.16. 0



By Cash lent Genl Chas Lee
15. 0. 0



By Ditto to Mrs Washington
5. 0. 0



By Ditto pd Mr Gilbt Simpson Balle
27. 5. 0


10—
By Ditto advancd Jas Cleveland for my use
48. 0. 0


14—
By Mr [George] Young’s Exps. to Baltimore
1. 9.10



By 2 Dozn Wine Glasses [15s.] & 1 Do[zen] Coffee Cupps 7/6
1. 2. 6


16—
By my Subscription to the Contingent Charges of the Independent Coy
1. 0. 0



By Mr Custis
9. 0. 0



By William Bushby’s Accot
1. 2. 8



By Colo. Mason Int. of my Bond
10. 0. 0



By Exps. at Alexa. attendg the Meetg of the Comrs
0.12. 9




By Thos Hanson Marshall’s Order
7. 6. 6



By Gimbletts
0. 1. 6



By Mr Goin Lanpier my Acceptance of his Bill in favr of John Harris payble in May
8. 0. 0


26—
By Exps. in Alexandria
0.14. 6



By Colo. Fieldg Lewis 1 Dozn Scythes £4.4 P. Curry is
3. 7. 2 1/2


29—
By Mr Geo. Young ⅌ Thos Bishop
11.13. 2


